DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7 - 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arkinstall (US 2003/0220621 A1).

Regarding claim 1, Arkinstall discloses a connection and transfer device (Figs. 2 and 4; Abstract) comprising: a tubular member having a proximal portion, a distal portion, and a wall defining an inner surface and an outer surface (elements 12, 12a, and 12b; Paragraph 28; the inner and outer surfaces being inherent to tubular member 12), the distal portion of the tubular member configured and dimensioned to be received within an internal body organ of a patient, the outer surface of the tubular member configured to interface with an inner wall of the internal body organ (Paragraph 28 indicates the distal portion 12a is mounted within bowel 20 and 20a), the inner surface of the tubular member defining a through bore dimensioned to allow passage of body fluids (Paragraphs 14 and 31 indicates how waste passes through the tubular member); and at least one expendable member disposed on the outer surface of the tubular member, the at least one expendable member being configured and dimensioned to be received within the internal body organ to engage the inner wall to retain the tubular member within the internal body organ and to prevent the body fluids from passing around the tubular member and into contact with external skin of the patient (Fig. 4, element 26; Paragraph 26 ).

	Regarding claim 2, Arkinstall substantially discloses the invention as claimed. Arkinstall further discloses having a threaded, wherein the proximal and distal portions of the tubular member defining proximal and distal open ends, the proximal portion including a threaded surface extending along the outer surface of the wall, the threaded surface configured to engage the threaded cap to secure the threaded cap on the tubular member to close the proximal open end (Fig. 4, elements 36, 38, and 44; Paragraphs 30 - 31). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Arkinstall, as applied to claim 2, and further in view of von Dyck et al. (US 2002/0077611 A1), hereinafter von Dyck.

Regarding claim 3, Arkinstall substantially discloses the invention as claimed. Arkinstall does not explicitly teach the tubular member including a serrated surface having elevated ridges that project from at least a portion of the outer surface, the elevated ridges being configured to engage the inner wall of the internal body organ to retain the proximal portion of the tubular member within the internal body organ.
In the same field of endeavor, von Dyck teaches an ostomy connection device (Figs. 1 and 13; Abstract) comprising a tubular member including a serrated surface having elevated ridges that project from at least a portion of the outer surface (elements 216), the elevated ridges being configured to engage the inner wall of the internal body organ to retain the proximal portion of the tubular body member within the internal body organ (Paragraphs 84 and 88), as well as use with a distally disposed balloon portion (Paragraph 69). 


Regarding claim 4, the combination of Arkinstall and von Dyck substantially discloses the invention as claimed. Arkinstall further teaches having an inflation channel including an inflation port and an outlet, inflation channel extending peripherally from the outer surface of the tubular member and continuing distally along the wall of the tubular member to interface with the at least one expendable member, wherein the at least one expendable member includes an inflatable member (Fig. 4, elements 28, 28a, and 30; Paragraph 29).

Regarding claim 6, the combination of Arkinstall and von Dyck substantially discloses the invention as claimed. Von Dyck further teaches the elevated ridges being disposed along the entirety of tubular member (Fig. 13 shows bolsters 216 along the entire length of the tubular member 114). As such, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the expandable member of Arkinstall would be disposed around (e.g. adjacent to) the bolsters of von Dyck by virtue of all the structures being on the same .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arkinstall, as applied to claim 2, and further in view of von Cox (US 4,340,046 A1)

Regarding claim 5, Arkinstall substantially discloses the invention as claimed. Arkinstall does not explicitly teach a partial ring structural member configured to extend around the proximal portion of the outer surface of the wall, the partial ring structural member being configured to engage the external skin of the patient to prevent the proximal portion of the tubular member from passing into a body cavity of the patient.
In the same field of endeavor, Cox teaches a connection transfer device configured to be received in a body lumen (Figs. 2 and 3; Abstract) which includes a partial ring structure member configured to extend around the proximal portion of the outer surface of the wall of the tubular member, the partial ring structural member being configured to engage the external skin of the patient to prevent the proximal portion of the tubular member from passing into a body cavity of the patient (Figs. 4 - 6; element 16, 28, and 30; Col. 5, lines 4 -18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Arkinstall to comprise the partial ring locking clip of Cox (e.g. by modifying the collar 38 of Arkinstall in the manner taught by Cox). Doing so would be advantageous in adjustably and reversibly securing the tubular member of Arkinstall to the body of a patient (Col. 5, lines 4 - 11 and 19 - 25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sabeti (US 2013/0030397 A1) discloses an ostomy connection device (Figs. 1 and 12; Abstract) having a tubular member including a serrated surface having elevated ridges that project from at least a portion of the outer surface (elements 21 and 27).
Arkinstall (US 5,287,852 A1) discloses a tubular conduit for body lumens having an inflatable member and ring securing member (Fig. 1).
Saudagar (US 4,555,242 A) discloses a tubular member for receiving body waste having an inflatable member and a series of serrated ridges (Fig. 1).
Hanuka et al. (US 2012/0136324 A1) discloses a tubular ostomy connection device having an inflatable member having ribs beneath the balloon (Paragraph 167).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781